﻿Mr. President, as Minister for Foreign Affairs of the Kingdom of the Netherlands, it is for me a particular honour to congratulate you upon your election to the Presidency of this Assembly. Close and warm indeed, Sir, are the bonds of friendship and co-operation between our two countries. I personally recall in particular the visit of Her Majesty the Queen of the Netherlands to the United Republic of Tanzania. I salute through you, Mr. President, one of the great leading countries of Africa. 
66.	Forty years after the beginning of the Second World War, it is fitting to reflect on the past and to draw lessons for the future. When last week I visited Poland, the first victim of that war, I was deeply struck by the memories of the past but also by the opportunities for the future. It is fitting to remember war and aggression, the massive violation of fundamental human rights, the destruction of democratic institutions, the immense human suffering and the economic and social disruption. Let us not forget the collapse of the League of Nations, which failed because of its lack of universality and because its Members lacked the courage and political will to use it as a tool for peace.
67.	In 1945, nations united "to save succeeding generations from the scourge of war" and reaffirmed their faith in fundamental human rights. Do the nations of today remember the lessons of the past? Much has been achieved. A new world conflagration has, so far, been avoided. Colonialism is virtually abolished. The world possesses the universal system of the United Nations with its invaluable network of organizations for economic and technical co-operation. Universal standards and obligations have made the protection and promotion of human rights, anywhere in the world, a matter of public debate and of direct national and international concern. Technological revolution and worldwide communication have made the world physically one.
68.	These are indeed no mean achievements; and yet, that same technological revolution has failed to break the vicious circle of economic backwardness and mass poverty. Bitter regional conflicts persist and threaten world peace. Universally accepted codes of human rights are apparently unable to prevent massive and widespread violations of those rights. Although in some areas progress has been made, the Secretary-General is right in presenting, in his report on the work of the Organization, a picture of "uncertainty, tension and conflict".
69.	My friend and colleague, the Minister for Foreign Affairs of Ireland, yesterday expounded the views of the nine members of the European Communities on the main problems and issues with which the General Assembly will be confronted, The tone and the contents of his statement have shown that political co-operation among the nine continues to gain in scope and in depth. This is a matter of satisfaction for the Netherlands Government. I am convinced that the Europe of the nine members—and soon, it is to be hoped, of twelve—inspired by its democratic principles and institutions, can and must play an increasingly active and constructive role in the United Nations, in political and economic, as well as humanitarian matters.
70.	Now, as Minister for Foreign Affairs of the Kingdom of the Netherlands, I wish to address myself, in a realistic approach, to some key issues, keeping in mind the following premises: first, the ideals of democracy based on the political, economic and social rights of the individual human being; and secondly, the relationship between political, economic and humanitarian issues. And from these two premises I wish to speak about human rights, about refugees and the situation in Southeast Asia, about southern Africa, about the Middle East, and about development and disarmament. And in each of these issues the human, political and economic factors are intimately linked; each will require new, realistic approaches.
71.	I shall speak first about human rights. The spiritual and material well-being and happiness of man must be the first and principal objective of our individual and collective efforts. Every violation of human rights affects, and sometimes destroys, the happiness and well-being of individual human beings. Massive and persistent violations of human rights can seriously affect peace and security and, conversely, conflict and war lead to the suppression of basic rights. There is a relationship between the denial of human rights and economic and social backwardness. Development cooperation can be a tool to promote human rights. The realization of this relationship has led to a process of rethinking and self-examination in our Organization with regard to its work for human rights and fundamental freedoms, and the over-all analysis undertaken by the Commission on Human Rights has resulted in a number of significant recommendations being adopted by the Economic and Social Council. These recommendations will strengthen the capacity of the Commission on Human Rights and of its Sub-Commission on Prevention of Discrimination and Protection of Minorities more effectively to perform their functions, with the continued and active support of the nongovernmental organizations.
72.	I feel grateful for the confidence the Council has shown towards my country in electing it a member of the Commission on Human Rights. We shall measure up to that confidence.
73.	My Government regards the promotion of human rights as an essential part of its foreign policy, Four months ago, I submitted to the Netherlands Parliament a memorandum entitled "Foreign Policy and Human Rights". I did so, together with my colleague the Minister for Development Co-operation, because we recognize the link between human rights policy and development policy. Parliament will shortly hold public hearings on the memorandum, thereby demonstrating the concern in the Netherlands with human rights.
74.	The United Nations plays a crucial role in the struggle for world-wide respect for human rights and fundamental freedoms. Its achievements in establishing objectives, guidelines and norms in this field have ushered in a new era of international relations. Situations and events in the sphere of human rights, wherever or in what country, have become matters of legitimate international concern and action. More work in standard-setting is to be done, and I refer, for example, to the need for further action in promoting the equality of men and women in society. The conference on this subject, to be held in Copenhagen next year, will be of great significance. This Assembly should finalize the draft Convention on the Elimination of Discrimination against Women and should encourage further work on the issues of religious intolerance and capital punishment,
75.	But while the United Nations has made progress in setting standards regarding human rights, we have been less successful in translating those standards into actual practice. The Secretary-General is right. 
Member States must face up to their responsibilities. Reports about grave and massive violations of human rights continue to reach us from a number of countries—reports about large-scale detention, torture, and the disappearance and physical liquidation of political opponents, as well as reports about religious intolerance, forced expulsions and atrocities committed against entire sectors of the population. It is true that some repressive regimes have disappeared, but we are still witness to cruelty and intolerance in various parts of the world.
76.	We, the United Nations, cannot be indifferent to this. We must do our utmost to achieve and to maintain minimum standards of human decency.
77.	One of the consequences of the disregard for human rights is the continuing flow of refugees. This year we saw an explosive increase in the number of refugees in South-East Asia. I welcomed the initiative of the Secretary-General in inviting representatives of a great number of Member States to meet with him in Geneva in July at the Meeting on Refugees and Displaced Persons in South-East Asia, to discuss ways and means of alleviating that problem. I agree, by the way, with the Secretary-General and my colleague from Norway, Mr. Frydenlund, that that Meeting was a good example of how the United Nations system could effectively deal with limited international issues. On behalf of my Government, I reaffirm our resolve to co-operate in the efforts, under the guidance of the United Nations High Commissioner for Refugees, to provide help to those who have fled their country.
78.	I wish to underline the principles that demand respect for the rights of individual human beings and provide a firm basis for the orderly conduct of relations between States.
79.	The recognition and observance of these principles constitute a prerequisite for any permanent solution. Any breach of the principles of asylum and non- refoulement would constitute a setback for internationally accepted humanitarian standards. However, the present difficult situation in the South-East Asian region cannot be solved by the countries of first asylum alone. The Geneva Meeting rightly stressed the common responsibility of the whole international community to seek durable solutions both to the immediate and to the underlying problems. The readiness to strive for adequate transitional resettlement facilities, for resettlement in third countries and for long-term development assistance in creating better living conditions for all the people in the area should help to overcome the present intolerable situation. I want to make a special appeal to the authorities of the countries of origin of refugees and, in particular, to Viet Nam and Kampuchea, to live up to their basic responsibilities. Nobody should be forced to leave his country because of fear or because conditions have been made so unbearable that he can no longer stay.
80.	The situation in South-East Asia is only part of the world-wide refugee problem. Other regions equally demand our attention. I have deep respect for the valuable efforts made by many countries to overcome the refugee problem in their regions, as demonstrated, in particular, at the Conference on the Situation of Refugees in Africa, held at Arusha, United Republic of Tanzania, from 7 to 17 May.
81.	I take this opportunity to pay a tribute to the United Nations High Commissioner for Refugees, Mr. Paul Hartling, and to the members of his staff. If the present situation would require strengthening the Office of the High Commissioner, I should invite the Secretary-General to present proposals to that effect for the present session of the Assembly to act upon.
82.	Of immediate concern is the appalling situation in Kampuchea. Hundreds of thousands of children, women and men are threatened with starvation and death. A whole people is on the verge of disintegration. I do not wish to make a judgement on the political situation. Regardless of who is in power or authority, aid must be given without delay. The Netherlands is ready to join in. This Assembly should forthwith and unanimously urge all concerned to adopt all measures to make immediate relief possible.
83.	While immediate relief of human suffering must have priority, the world should be aware of the underlying and interrelated economic and political problems in South-East Asia. In his report, the Secretary- General states that the situation could become a threat to world peace. The primary responsibility for averting such a threat and for the economic and social reconstruction of the area rests with the countries of IndoChina themselves. But the great Powers also carry a heavy responsibility for peace in the area. The surrounding countries belonging to the Association of South-East Asian Nations [ASEAN] are rightly concerned with the situation. I wish to pay a tribute to their joint efforts for unity and regional stability in Southeast Asia.
84.	However, the international community should not stand aside. The countries of the region should be given a new perspective for peace and development through international co-operation. We have available the instruments for economic and social reconstruction and development. Let us use the possibilities of the Mekong Committee, of ESCAP, and of the Asian Development Bank. The Netherlands is prepared, with others, and provided that the political conditions are favourable, to assist in the long-term development of the region.
85.	Systematic negation of fundamental human rights is also the crucial issue in southern Africa.
86.	The position of principle of the Netherlands remains unchanged. We condemn and reject apartheid. If South Africa fails to change its fundamental policies, further pressure by the international community, including sanctions, will be inevitable. South African control over Namibia must come to an end. The democratic process towards independence under international control must forthwith be pursued and completed. Zimbabwe must achieve independence under democratic majority control. So long as majority rule does not exist, the sanctions against the illegal regime must be strictly applied.
87 The Netherlands welcomes the Lusaka agreement on the future of Zimbabwe and urges all the parties concerned to grasp what may be the last opportunity to avoid further bloodshed and chaos in Southern Rhodesia and, unavoidably, in the surrounding States. I therefore fervently hope that the Rhodesia Constitutional Conference convened by the United Kingdom Government in London will be successful.
88.	The abhorrent policy of apartheid remains the crucial problem in South Africa. I recognize that fundamental change is difficult and painful, but apartheid must be brought to an end. Of late, new voices of reason and change have been heard in South Africa. I want to make it very clear that the Netherlands remains convinced of the need for continued political, moral and, where effective, economic pressure. Yet I believe that those new voices ought to be listened to and encouraged. While there is still time and hope, we must not close the door, as long as by not doing so we can contribute to the radical changes which alone can save South Africa from chaos and ultimate disaster.
89.	My colleague from Ireland has stated the position of the nine States members of the European Community on the Middle East and has fully reflected the position of the Netherlands.
90.	In the political and military complexities of the situation in the Middle East, none of us should forget the fate, the anxieties and the suffering of the people. Thirty years of conflict and war have brought untold suffering to the peoples of the Middle East. None of us should forget the sufferings and anxieties of the men and women of Israel, or the sufferings and the yearnings of the Palestinian people and the bloodshed caused by all acts of violence.
91.	Developments during the past year have led us to believe that there is new hope of finding a solution to the Arab-Israeli conflict that is so tragically dividing the peoples, the men and women of the Middle East, and which continues to constitute a threat to world peace. In this International Year of the Child what deeper yearning can there be than for new hope and a new future for the children of the Middle East?
92.	As one of the countries participating in UNIFIL, the Netherlands finds itself directly involved in the peace-keeping efforts in the Middle East. I strongly endorse what the Secretary-General states in his report on the work of the Organization on the essential task of conflict control which UNIFIL has performed and is performing in one of the most sensitive and explosive parts of the world. Indeed, to withdraw the Force would be an almost certainly disastrous experiment which nobody would seriously advocate. I emphatically repeat the appeal made by the representative of the Netherlands in the Security Council and made through bilateral and other channels to all parties concerned fully to respect the vital peacekeeping tasks of UNIFIL and to avoid any joint action which might prevent the Force from carrying out its mandate. I join in the urgent appeals to maintain the present truce in southern Lebanon.
93.	I have always been deeply convinced of the need for effective peace-keeping machinery. Some of the problems encountered by UNIFIL and other peace-keeping forces of the United Nations are due to the persisting lack of agreement on rules and effective machinery for peace-keeping operations. The United Nations is in serious difficulty on account of the financing of current operations. Last year, the nine members of the Community submitted constructive proposals on peace-keeping operations.  .which unfortunately did not meet with unanimous support. The UNIFIL experience confirms the necessity of pursuing our efforts to agree on practical ground rules, procedures and machinery for United Nations peace-keeping operations.
94.	Development co-operation is an essential element of a foreign policy directed towards peace, security and an equitable distribution of wealth and prosperity in the world. This requires special attention and persistent policies for the strengthening of the structural position of developing countries in the world economy as well as continued efforts to fight mass poverty. Peace and security can eventually not be maintained in a world in which the majority of countries and people are politically independent but continue to remain in a position of economic dependence and poverty. Sustained prosperity in the North will, in the long run, not be possible without promoting the prosperity and the demand in the South through large-scale transfers of resources, open world trade and equitable distribution of raw materials, sources of energy and wealth. That is the purpose of development co-operation. But there is more involved than economics; and that is the relevance of human rights and development. There is growing recognition, and I quote from the Secretary- General's report
".. .that there is a human right to development, that respect for human rights can create a climate in which people are inspired to greater efforts for development, and that human rights considerations must feature as essential components in the integrated approach to development...".
It was in that spirit that the Netherlands granted aid to Nicaragua and Uganda immediately after the disappearance of their oppressive regimes.
95.	The Netherlands will continue its active development co-operation policy, both through the promotion of structural change in world economic relations and through specific national and international policies directed to combat mass poverty. Notwithstanding serious budgetary difficulties we shall maintain for next year a level of official development expenditure of more than 0.8 per cent of our gross national product.
96.	My Government has received with great interest the proposal of the Group of 77 to launch a new round of global negotiations on international economic co-operation for development as a new and important initiative designed to give further impetus to the North-South dialogue. It is significant that the developing countries have proposed to include energy as one of the major issues to be dealt with in this new round of negotiations because it is obvious that questions of supply and demand of energy, including its price, of energy conservation and of new and renewable sources of energy are issues of vital importance for the future of world economy. The proposals of the Group of 77 raise difficult and important questions of substance, institutions and procedure. It is particularly important that such a new round of negotiations should not hamper or interrupt ongoing negotiations in various forums. The Netherlands stands ready to discuss and negotiate these questions and all the implications of the proposal in the Committee of the Whole Established under General Assembly Resolution 32/174. Simultaneously, work on the strategy must be pursued.
97.	Disarmament is perhaps the most vital question of human rights because in this nuclear age the survival of mankind itself is at stake.
98.	The possible proliferation of nuclear explosive capability should for all of us be a matter of utmost concern. Proliferation will destabilize regional and international security and will make nuclear disarmament between existing nuclear-weapon States even more difficult to achieve. The most important barrier against the spread of nuclear weapons is the Treaty on the Non- Proliferation of Nuclear Weapons. More than 100 States have become parties to this international instrument, some of them recently. Other countries and in particular those most advanced in developing a nuclear capability must overcome their reluctance to join the non-proliferation Treaty.
99.	The non-proliferation regime must be strengthened. Our goal must be to achieve consensus on a new set of rules in the field of international co-operation for the peaceful use of nuclear energy, including assured supply, while avoiding the risks of proliferation. Both the International Nuclear Fuel Cycle Evaluation and the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons are vital in achieving such a new consensus.
100.	Cessation of the nuclear arms race between existing nuclear-weapon Powers is a prerequisite for effective non-proliferation. The second round of the Strategic Arms Limitation Talks [SALT] is a vital stepping-stone towards that goal. The early ratification of the agreement reached is of great importance. Negotiations for the third SALT agreement should then start as soon as possible. The conclusion of a comprehensive test-ban treaty has become a matter of the greatest urgency in view of the first Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. A renewed failure of the Powers concerned at long last to conclude that treaty would badly affect the outcome of that Conference. Negative nuclear security assurances for non-nuclear-weapon States which have forsworn the nuclear option as well as the establishment of nuclear-weapon-free zones in appropriate regions are other matters of vital importance for securing a new consensus on non- proliferation and the peaceful uses of nuclear energy, I must express particular and serious concern with the situation and recent developments in this respect in south Asia. We have received repeated assurances from both India and Pakistan on the peaceful nature of their nuclear programmes. While understanding their economic need for energy, I would urge and invite the two countries to confirm these assurances by becoming parties to the non-proliferation Treaty or by agreeing on all the necessary safeguard and guarantee measures which would eventually turn south Asia into a zone free of nuclear weapons or other nuclear explosive devices.
101.	Next to non-proliferation, the issue of the conventional arms race requires high priority in the United Nations. The process of disarmament would be jeopardized, peace could be endangered, if we fail to agree on international measures to control the increasing export of conventional arms to many countries and regions in the world. Here, third-world countries bear the same responsibilities as the industrialized world.
102.	All the issues I have dealt with have in common the interrelationship of political, economic and humanitarian factors. They also have in common the need for effective, world-wide institutions. I was impressed by what I may call the passionate plea of the Secretary-General, Mr. Waldheim, in his report, for strengthening the United Nations and for safeguarding the integrity of the international civil service. He raises the question whether the United Nations, in its present stage of development, would be able to deal with a dramatic threat to international peace and security. I come back to my starting point— 40 years after the Second World War. The year 1979 is not 1939 but let us never forget the fatal consequences for the world of the collapse of the League of Nations when it failed precisely to meet that threat to peace and security. The only answer to Mr. Waldheim speaks the resolve of this Assembly never to forget the horrors and the lessons of the past and to use and strengthen the United Nations, the only worldwide organization we have, to save our children and succeeding generations from the scourge of war.
